Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Substitute Specification filed 1/17/2022
The substitute specification filed 1/17/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
The substitute specification filed 1/17/2022 has been marked by the examiner, “Do Not Enter.”  See the guidance below, “Response to the foregoing …”

Objections to Specification
The objections to the Specification set forth at pages 2 – 5 of the Office action bearing a notification date of 10/25/2021 are incorporated by reference herein, repeated, and maintained.

Response to the foregoing Objections to the Specification
But for the missing “no new matter” statement required by 37 CFR 1.125(b), the substitute specification appears to have addressed each of the examiner’s 10/25/2021 grounds for objection.
  	Insofar as the Substitute Specification filed 1/17/2022 has been marked, “Do Not Enter,” any forthcoming substitute specification filed in response to this Final Office action should be fully compliant with 37 CFR 1.125 without reliance on any papers filed inter alia a marked up copy and a clean copy of the specification even if they are no different than the papers filed 1/17/2022.  In short, any forthcoming substitute specification should stand on its own without reliance on previously filed papers.  The examiner presumes this advice should not unnecessarily burden applicant given the ubiquity of electronic word processing software and file copies.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152